Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSENT I refer to the Registration Statement on Form S-8 of Geovic Mining Corp. dated August 15, 2008 (including all documents incorporated by reference therein, the Registration Statement). I, Raja Upadhyay, on behalf of Pincock, Allen & Holt, Inc. (PAH), hereby consent to the use of PAHs name in connection with references to PAHs involvement in the preparation of the technical reports in the Registration Statement. Date: August 19, 2008 /s/ Raja Upadhyay Name: Raja Upadhyay Title: President, Pincock, Allen & Holt, Inc.
